Order entered March 13, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01364-CV

                   UHS OF TIMBERLAWN, INC.
       D/B/A TIMBERLAWN PSYCHIATRIC HOSPITAL, Appellant

                                         V.

                             OPAL SMITH, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-19165

                                      ORDER


       Before the Court is appellant’s March 12, 2020 second status report and
motion requesting a sixty-day extension of time to file its brief on the merits.
Appellant explains in its motion that the parties are in the process of obtaining
documentation from third parties that is necessary for their settlement agreement.
We GRANT the motion to the extent that appellant shall file its brief, a motion to
dismiss the appeal, or a status report by April 13, 2020.

                                              /s/   KEN MOLBERG
                                                    JUSTICE